DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim (claim 16) recites a mathematical formula/formulae or calculation used to approximate a static signal and a reflected signal from a first distance, a second distance, and a transmit power of a wireless signal. Thus, the claim recites a mathematical concept. This judicial exception is not integrated into a practical application because the claim as a whole merely discloses “generating a model” based on the first and second distances and the transmit power of the wireless signal. The claim does not recite any additional elements. The first distance between the transmitter antenna and the first receiver antenna, the second distance between the transmitter and the second receiver antenna, and the transmit power of a wireless signal to be transmitted by the transmitter antenna are recited at a high level of generality and are merely invoked as values to be used or included in the mathematical model/formula(e) or calculation. Simply generating or coming up with a formula or model that includes these values is not a practical application of the abstract idea. The claims does not include additional elements that are sufficient to amount to 
Claims 17-20 are rejected under 35 U.S.C. 101 for the reasons indicated above regarding claim 16. Claims 17-20 also recite a mathematical formula or calculation that is use to determine approximate magnitudes of the static signal, a mathematical formula or calculation that is use to determine approximate magnitudes of the reflected signal, and a mathematical formula or calculation that is use to determining an approximated conjugate product of channel state information of the static and reflected signals. Thus, these claims recite mathematical concepts. The first distance between the transmitter antenna and the first receiver antenna, the second distance between the transmitter and the second receiver antenna, the transmit power of a wireless signal to be transmitted by the transmitter antenna, the antenna gain of the transmitter and receivers, and the distance between the predetermined set of distances are recited at a high level of generality and are merely invoked as values to be used or included in the mathematical models/formulae or calculation. Simply generating or coming up with a formula or model that includes these values is not a practical application of the abstract idea. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above, the claim merely discloses generating or writing down or deriving models or formulae. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. The claims are therefore ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determine a location of the object, based on the processed received static and reflected signals, the first distance, the second distance, and the transmit power, and determining a location of the object, based on the processed received static and reflected signals, the first distance, the second distance, and the transmit power, in claims 1 and 11 respectively.
According to claims 1 and 11, the location of the object is determined based on the first distance, the second distance, and the transmit power. However, according to the applicant’s specification, in the disclosure, the location of the object is determined based on the processed received static and reflected signals, the first distance, the second distance, and the transmit power (see paragraphs [0039]-[0044], [0054]-[0055], [0074]-[0076], U.S. Pub. No. 20200132823). Therefore, claims 1 and 11 are missing the 
Claims 2-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, by virtue of being dependent on claims 1 and 11 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgiou et al 20170356979 discloses indoor localization using received signal quality weights.
Porzio Giusto 20130310074 discloses a method of estimating the distance of a receiver from a radio transmitter.
Cyganski et al 20100277339 discloses precision location methods and systems.
Gates et al 20170212211 discloses estimating range in a timing-based radio positioning network.
Marzouki et al 20120162012 discloses orientation and localization system.
Maher et al 20120029867discloses a method and system for integrated timing measurements.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648